DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 4/27/2022 are hereby withdrawn.  New grounds for rejection are presented below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neff et al. (US 20110138879 A1)[hereinafter “Neff”], Blake et al. (US 20160033476 A1)[hereinafter “Blake”], and Hayward, Detection of Gases, HSI Magazine, 2016 [hereinafter “Hayward”](available at https://www.hsimagazine.com/article/detection-of-gases/).
Regarding Claims 1 and 12, Neff discloses an electronic device (and corresponding method) comprising:
a sensor module [Paragraph [0007] – “The present invention creates a method for detecting a gas concentration of a gas from a gas mixture, a plurality of gas detectors, which are sensitive to the gas, or one gas detector, which is sensitive to the gas being used under different operating states”]; and
a processor [Paragraphs [0013]-[0015]] configured to:
acquire ambient state information indicating information relating to outside of the electronic device [Fig. 2 – Temperature] and device state information indicating information relating to inside of the electronic device [Paragraph [0040] – “Either the particular operating state of engine 302 is indicative of the temperature range in which the sensor is being operated, as shown in FIG. 3, or by comparison with a concentration threshold, the concentration measured instantaneously by the sensor indicates the temperature range in which the sensor is being operated, as shown in FIG. 4.”];
acquire a measurement profile comprising a target gas to be measured and information relating to a sensing period of the target gas, based on the ambient state information or the device state information [Paragraph [0035] – “FIG. 2 shows a graphic representation of an output signal 202, 204 of a gas detector as a function of time at different gas concentrations 206, 208 and at different temperatures.”]; and
sense the target gas through the sensor module according to the measurement profile [Paragraph [0038] – “According to one exemplary embodiment of the present invention, a chemosensor 306 (which is, for example, a special gas-sensitive field-effect transistor as the gas detector) may be operated at 350.degree. C. or at 500.degree. C., the corresponding measurement profiles 202, 204 being used as the basis for chemosensor 306, as shown in FIG. 2.”],
acquire a pollution level based on a result of sensing the target gas and determine whether the pollution level is greater than or equal to a threshold value [Paragraph [0042] – “In this case, an engine and exhaust gas control or regulation specifies the temperature range to be implemented as a function of which concentration ranges are present in a certain operating situation 302, as shown in FIG. 3, or certain measuring powers are temporarily required on the basis of the concentration measured instantaneously, as shown in FIG. 4. In the case mentioned last, the instantaneous concentration is compared with a concentration threshold.”];
in response to determination that the pollution level is greater than or equal to the threshold value, decrease the sensing period [Paragraph [0042] – “If different temperatures are implemented in chronological order, these temperatures are implemented either periodically in succession, for example, in a temperature cycling pattern T.sub.1-T.sub.2-T.sub.1-T.sub.2, etc., or a certain temperature range is implemented, as needed, as shown in FIGS. 3 and 4. … A hysteresis in this concentration threshold may suppress cycling of the temperature range too often from the first operating temperature to the second and back again.”];
reconfigure the measurement profile based on the decreased sensing period; and sense the target gas through the sensor module according to the reconfigured measurement profile [Paragraph [0038] – “According to one exemplary embodiment of the present invention, a chemosensor 306 (which is, for example, a special gas-sensitive field-effect transistor as the gas detector) may be operated at 350.degree. C. or at 500.degree. C., the corresponding measurement profiles 202, 204 being used as the basis for chemosensor 306, as shown in FIG. 2.”],
wherein the ambient state information includes environment state information [Fig. 2 – Temperature], and
wherein the device state information includes information on operation state of the electronic device [Paragraph [0040] – “Either the particular operating state of engine 302 is indicative of the temperature range in which the sensor is being operated, as shown in FIG. 3, or by comparison with a concentration threshold, the concentration measured instantaneously by the sensor indicates the temperature range in which the sensor is being operated, as shown in FIG. 4.”].
Neff fails to disclose that the ambient state information includes user state information.  However, Blake discloses that a mammal’s presence, health, and physical activity can effect local gas concentrations [Paragraph [0077] – “For the breath analysis experiment, male adult BALB/c mice, weighing between 22-27 g, were accommodated to the breath collection apparatus (same as above). Then, breath samples were non-invasively collected on each of 2 days”Paragraph [0079] – “Decreased physical activity and/or metabolism may have accounted for lower CO2 concentration”].  It would have been obvious to contemplate the expected effect of a nearby user and their physical state on a gas concentration sensor because doing so would have allowed the gas concentration sensor to take more accurate measurements (Neff uses expected gas concentration measurements as part of determining the appropriate sensor measurement parameters)[Paragraph [0038] – “If the exhaust gas purification system is in a state in which a concentration range of the type of gas to be measured of less than 10 ppm prevails, then operation occurs at 350.degree. C.; otherwise operation occurs at 500.degree. C.”].
Neff also fails to disclose that the device state information includes information on a remaining battery amount of the electronic device, and that the information on the operation state of the electronic device includes information indicating whether the electronic device is being charged, receiving a touch input, contacting with moisture, or being stored in a bag or a pocket.
However, Hayward discloses that such factors impact gas detection [Page 10 – “Heating elements in some MOS sensors require a great deal of power, meaning larger battery packs are required”Page 8 – “While the need to leave gas sensors exposed to the atmosphere means that no instrument can be fully sealed, a high degree of protection against dust and water ingress is essential.”Page 8 – “No matter how advanced a detector’s internal architecture or data management options, personnel in the field should be faced with nothing more daunting than a clear display, simple, one-button operation and loud/bright alarms.”Page 9 – “Readings can be affected by water vapour condensation and humidity … As with catalytic sensors, readings of MOS sensors can also be affected by humidity and water vapour condensation.”].  It would have been obvious to contemplate and include the effect of such factors in the gas measurement profiles in order to reliably detect a target gas.

Regarding Claims 2 and 13, Neff discloses that the processor is configured to configure, in the measurement profile, the target gas, a sensing temperature of the target gas, and the sensing period of the target gas [Paragraph [0035] – “FIG. 2 shows a graphic representation of an output signal 202, 204 of a gas detector as a function of time at different gas concentrations 206, 208 and at different temperatures.”].

Regarding Claims 3 and 14, Neff discloses that the sensor module comprises sensor cells configured to sense multiple gases [Paragraph [0041] – “In another exemplary embodiment of the present invention, two chemosensors which are largely thermally uncoupled from one another may be used as an alternative. First sensor 406 is at a constant measurement temperature of 350.degree. C., while second sensor 402 is at 500.degree. C. Depending on the concentration range of the type of gas to be measured, optimum resolution of concentration differences may be achieved by using the first or second sensor. Functions which allocate a concentration to the output signal of the sensors are stored for both sensors.”], the processor configures the target gas, the sensing temperature, and the sensing period for each of the sensor cells in the measurement profile [Paragraph [0035] – “FIG. 2 shows a graphic representation of an output signal 202, 204 of a gas detector as a function of time at different gas concentrations 206, 208 and at different temperatures.”].

Regarding Claims 4 and 15, Neff discloses that the processor is configured to configure, in the measurement profile, multiple target gases, and sensing temperatures and sensing periods for the respective multiple target gases [Paragraph [0035] – “FIG. 2 shows a graphic representation of an output signal 202, 204 of a gas detector as a function of time at different gas concentrations 206, 208 and at different temperatures.”].

Regarding Claims 5 and 16, Neff discloses that the processor is configured to configure a sensing order or iterative sensing of the multiple target gases in the measurement profile [Paragraph [0042] – “In summary, it may be stated that the different temperatures are either implemented on one or more sensors in chronological order according to the present invention, as shown in FIG. 5, or they are implemented on at least two sensors, as shown in FIG. 6, for example. In the latter case, at least two individual sensors 306, 402 or thermally uncoupled chemosensitive field-effect sensors 306, 402 are necessary, individual sensors 306, 402 being operated at different temperatures, and the temperature being regulated at a constant level. If different temperatures are implemented in chronological order, these temperatures are implemented either periodically in succession, for example, in a temperature cycling pattern T.sub.1-T.sub.2-T.sub.1-T.sub.2, etc., or a certain temperature range is implemented, as needed, as shown in FIGS. 3 and 4.”].

Regarding Claims 6 and 17, Neff discloses that the processor is configured to adjust the sensing period according to a measurement result of the target gas, and reconfigure the sensing period to be the adjusted sensing period [Paragraph [0042] – “In this case, an engine and exhaust gas control or regulation specifies the temperature range to be implemented as a function of which concentration ranges are present in a certain operating situation 302, as shown in FIG. 3, or certain measuring powers are temporarily required on the basis of the concentration measured instantaneously, as shown in FIG. 4. In the case mentioned last, the instantaneous concentration is compared with a concentration threshold. … An adequate gas sensitivity of the gas detector(s) at the different operating temperatures may be ensured in this way.”].

Regarding Claim 7, Neff discloses that the processor is configured to adjust the sensing period according to at least one of a change in the ambient state information [Paragraph [0040] – “Either the particular operating state of engine 302 is indicative of the temperature range in which the sensor is being operated, as shown in FIG. 3, or by comparison with a concentration threshold, the concentration measured instantaneously by the sensor indicates the temperature range in which the sensor is being operated, as shown in FIG. 4.”] or a change in the device state information [Paragraph [0041] – “First sensor 406 is at a constant measurement temperature of 350.degree. C., while second sensor 402 is at 500.degree. C. Depending on the concentration range of the type of gas to be measured, optimum resolution of concentration differences may be achieved by using the first or second sensor.”], and reconfigure the sensing period to be the adjusted sensing period [Paragraph [0038] – “According to one exemplary embodiment of the present invention, a chemosensor 306 (which is, for example, a special gas-sensitive field-effect transistor as the gas detector) may be operated at 350.degree. C. or at 500.degree. C., the corresponding measurement profiles 202, 204 being used as the basis for chemosensor 306, as shown in FIG. 2.”].

Regarding Claims 8 and 18, Neff discloses that the processor is configured to adjust the sensing period according to the remaining battery amount, submergence, sound data transmission or reception of the electronic device, or an aspect in which the electronic device is kept [Paragraph [0040] – “Either the particular operating state of engine 302 is indicative of the temperature range in which the sensor is being operated, as shown in FIG. 3, or by comparison with a concentration threshold, the concentration measured instantaneously by the sensor indicates the temperature range in which the sensor is being operated, as shown in FIG. 4.”], and reconfigure the sensing period to be the adjusted sensing period [Paragraph [0038] – “According to one exemplary embodiment of the present invention, a chemosensor 306 (which is, for example, a special gas-sensitive field-effect transistor as the gas detector) may be operated at 350.degree. C. or at 500.degree. C., the corresponding measurement profiles 202, 204 being used as the basis for chemosensor 306, as shown in FIG. 2.”].

Regarding Claims 9 and 19, Neff discloses that the processor is configured to adjust the sensing period according to a place where the electronic device is located [Paragraph [0040] – “Either the particular operating state of engine 302 is indicative of the temperature range in which the sensor is being operated, as shown in FIG. 3, or by comparison with a concentration threshold, the concentration measured instantaneously by the sensor indicates the temperature range in which the sensor is being operated, as shown in FIG. 4.”], and reconfigure the sensing period to be the adjusted sensing period [Paragraph [0038] – “According to one exemplary embodiment of the present invention, a chemosensor 306 (which is, for example, a special gas-sensitive field-effect transistor as the gas detector) may be operated at 350.degree. C. or at 500.degree. C., the corresponding measurement profiles 202, 204 being used as the basis for chemosensor 306, as shown in FIG. 2.”].

Regarding Claim 10, Neff fails to explicitly disclose a display; and a communication module, wherein the processor is configured to output the result of sensing the target gas on the display or transmit the measurement result to another electronic device through the communication module.  However, it would have been obvious to use such general-purpose computer components to display the measurement results [As seen in Fig. 2 of Neff.] so that a user could be informed as to the results of the gas concentration measurement analysis.

Regarding Claim 11, Neff discloses that the processor is configured to determine the sensing temperature based on a type of the target gas to be measured by the sensor module [Paragraph [0035] – “FIG. 2 shows a graphic representation of an output signal 202, 204 of a gas detector as a function of time at different gas concentrations 206, 208 and at different temperatures.”].

Regarding Claim 21, Neff fails to disclose that the user state information includes at least one of health information or movement information of a user.  However, Blake discloses that a mammal’s presence, health, and physical activity can effect local gas concentrations [Paragraph [0077] – “For the breath analysis experiment, male adult BALB/c mice, weighing between 22-27 g, were accommodated to the breath collection apparatus (same as above). Then, breath samples were non-invasively collected on each of 2 days”Paragraph [0079] – “Decreased physical activity and/or metabolism may have accounted for lower CO2 concentration”].  It would have been obvious to contemplate the expected effect of a nearby user and their physical state on a gas concentration sensor because doing so would have allowed the gas concentration sensor to take more accurate measurements (Neff uses expected gas concentration measurements as part of determining the appropriate sensor measurement parameters)[Paragraph [0038] – “If the exhaust gas purification system is in a state in which a concentration range of the type of gas to be measured of less than 10 ppm prevails, then operation occurs at 350.degree. C.; otherwise operation occurs at 500.degree. C.”].
Neff discloses that the environment state information includes at least one of information of a place where the user is located, time information, weather information [Fig. 2 – Temperature] or area information.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    458
    892
    media_image1.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  See the new grounds for rejection above.	Examiner’s Note:  Does the Applicant intend for the recited “sensing period” to take the form of a sampling rate?  See Paragraph [117] of the instant Specification, which teaches that one interpretation of the “sensing period” would correspond to a sampling rate – “The sensing period may include the number of times of sensing the target gas by the gas sensor 240N according to a time unit. For example, when it is determined that an air quality is important or a user's health becomes worse, on the basis of the ambient state information, the electronic device 101 may perform gas sensing relatively frequently by decreasing the sensing period.”  Although Paragraph [0042] of Neff reads on “decreasing the sensing period,” the Examiner notes that Paragraph [0042] of Neff does not disclose “increasing the sampling rate.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20040084308 A1 – Gas Sensor
US 20100089122 A1 – GAS SENSOR
US 20110137582 A1 – METHOD AND APPARATUS FOR ENHANCING IN-SITU GAS FLOW MEASUREMENT PERFORMANCE
US 20130086975 A1 – Techniques For Calculating Gas Concentrations In A Fluid Environment
US 20130209315 A1 – SPECIFIED GAS CONCENTRATION SENSOR
US 20140216129 A1 – PORTABLE SENSOR DEVICE WITH A GAS SENSOR AND LOW-POWER MODE

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865